Case 21-31155-crm                     Doc 3         Filed 05/24/21   Entered 05/24/21 10:29:39           Page 1 of 6
  Fill in this information to identify your case:


  Debtor 1             Andre Lamonte Leonard

  Debtor 2
  (Spouse, if filing)

  United States Bankruptcy Court for the Western District of
  Kentucky

  Case number                                                                       Official Form 113
                                                                               Check if this is an amended plan,
                                                                            and list below the sections of the plan
                                                                            that have been changed
                                                                            ________________________________


  Chapter 13 Plan                                                                                            12/17

  Part 1:        Notices

             This form sets out options that may be appropriate in some cases, but the presence of
  To
             an option on the form does not indicate that the option is appropriate in your
  Debtor(s):
             circumstances or that it is permissible in your judicial district. Plans that do not comply
             with local rules and judicial rulings may not be confirmable.

                     In the following notice to creditors, you must check each box that applies.

               Your rights are affected by this plan. Your claim may be reduced, modified, or
               eliminated.
  To
               If you oppose the plan’s treatment of your claim or any provision of this plan, you or
  Creditor(s):
               your attorney must file an objection to confirmation at least 7 days before the date
               set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
               Court. The Bankruptcy Court may confirm this plan without further notice if no
               objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may
               need to file a timely proof of claim in order to be paid under any plan.

                      The following matters may be of particular importance. Debtors must check one box
                      on each line to state whether or not the plan includes each of the following items. If
                      an item is checked as “Not Included” or if both boxes are checked, the provision will
                      be ineffective if set out later in the plan.


            A limit on the amount of a secured claim, set out in Section
   1.1                                                                                                   Not
            3.2, which may result in partial payment or no payment to the
                                                                                         Included    included
            secured creditor.




   1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase-                                  Not
            money security interest, set out in Section 3.4.                             Included    included


                                                                                                         Not
   1.3      Nonstandard provisions, set out in Part 8.
                                                                                          Included   included



  Official Form 113                                       Chapter 13 Plan                       Page 1
Case 21-31155-crm               Doc 3   Filed 05/24/21       Entered 05/24/21 10:29:39            Page 2 of 6
  Debtor Andre Leonard Sr.                                            Case Number


  Part      Plan Payments and Length of
  2:        Plan
   2.1     Debtor(s) will make payments to the trustee as follows :
          $390.00 each month or $180.00 bi-weekly for sixty (60) months. Unsecured creditors shall
          receive a dividend of approximately ten percent (10%).
          [and $___ per ___ for ___ months.] Insert additional lines if needed.
          If fewer than 60 months of payments are specified, additional monthly payments will be made
          to the extent necessary to make the payments to creditors specified in this plan.
   2.2    Regular payments to the trustee will be made from future income in the following manner:
          Check all that apply.
            Debtor(s) will make payments pursuant to a payroll deduction order.
              Debtor(s) will make payments directly to the trustee.
              Other (specify method of payment): _________________ .
   2.3   Income tax refunds.

          Check one
            Debtor(s) will retain any income tax refunds received during the plan term.
              Debtor(s) will supply the trustee with a copy of each income tax return filed during the
          plan term within 14 days of filing the return and will turn over to the trustee all income tax
          refunds received during the plan term.
              Debtor(s) will treat income tax refunds as follows:
          Debtor(s) will provide the Trustee with a copy of the tax returns and will submit any refund
          received in accordance with Local Rules.


   2.4   Additional payments.

          Check one:
            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.


   2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.3 is
    $23,400.00..


  Part 3: Treatment of Secured Claims


   3.1    Maintenance of payments and cure of default, if any.
          Check One.

         None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


   3.2 Request for valuation of security, payment of fully secured claims, and modification of under
           claims Check one.
   secured claims.
         None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
   The remainder of this section will be effective only if the applicable box in Part 1 is checked .
        The debtor(s) request that the court determine the value of the secured claims listed below.
   For each non-governmental secured claim listed below, the debtor(s) state that the value of the
   secured claim should be as set out in the column headed Amount of secured claim. For secured
   claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
   listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary
   amount listed below. For each listed claim, the value of the secured claim will be paid in full with
Case 21-31155-crm                      Doc 3       Filed 05/24/21               Entered 05/24/21 10:29:39     Page 3 of 6
   interest at the rate stated below.
   The portion of any allowed claim that exceeds the amount of the secured claim will be treated as
   an unsecured claim under Part 5 of this plan. If the amount of a creditor’s secured claim is listed
   below as having no value, the creditor’s allowed claim will be treated in its entirety as an
   unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of
   the creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in
   this paragraph.
   The holder of any claim listed below as having value in the column headed Amount of secured
   claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
   (a) payment of the underlying debt determined under nonbankruptcy law, or
   (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate
   and be released by the creditor.
                                                              Amount of
           Estimated                                                                Amount             Monthly Estimated
                                                              claims
  Name of amount of                                Value of                         of        Interest payment total of
                                        Collateral            senior to
  creditor creditor’s                              collateral                       secured   rate     to       monthly
                                                              creditor’s
           total claim                                                              claim              creditor payments
                                                              claim
                                        2013
  Onemain $15,773.00                    Nissan        $7,500.00 $0.00               $7,500.00 5.25% $145.00 $8,543.69
                                        Rogue

   3.3    Secured claims excluded from 11 U.S.C. § 506.
          Check One.

         None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


   3.4    Lien avoidance.
          Check One.

         None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


   3.5   Surrender of Collateral   .
          Check One.

         None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.




  Part
              Treatment of Fees and Priority Claims
  4:

   4.1      General
          Trustee’s fees and all allowed priority claims, including domestic support obligations other
          than those treated in § 4.5, will be paid in full without postpetition interest.
   4.2      Trustee’s fees
          Trustee’s fees are governed by statute and may change during the course of the case but are
          estimated to be 5.00% of plan payments; and during the plan term, they are estimated to
          total $1,062.12.
   4.3   Attorney's Fees

          The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,750.00.
   4.4   Priority claims other than attorney's fees and those treated in   § 4.5.
          Check one.
Case 21-31155-crm                    Doc 3         Filed 05/24/21             Entered 05/24/21 10:29:39                 Page 4 of 6
          None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
          The debtor(s) estimate the total amount of other priority claims to be $60.00.


   4.5 Domestic support obligations assigned or owed to a governmental unit and paid less
   than full amount.
           Check one.
           [X] None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
           [o] The allowed priority claims listed below are based on a domestic support obligation that
           has been assigned to or is owed to a governmental unit and will be paid less than the full
           amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that
           payments in § 2.1 be for a term of 60 months; see 11 U.S.C. § 1322(a)(4).​
  Name of Creditor                               Estimated amount of Claim to be paid

                                                  $



  Part 5: Treatment of Nonpriority Unsecured Claims


   5.1     Nonpriority unsecured claims not separately classified.

           Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If
           more than one option is checked, the option providing the largest payment will be
           effective. Check all that apply.
               The sum of $9,932.49.
           [X] 10.00% of the total amount of these claims, an estimated payment of                         $9,932.49.

           [X] The funds remaining after disbursements have been made to all other creditors provided
           for in this plan.
           If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims
           would be paid approximately $0.00. Regardless of the options checked above, payments on
           allowed nonpriority unsecured claims will be made in at least this amount.
   5.2     Maintenance of payments and cure of any default on nonpriority unsecured claims.   Check one.

          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


   5. 3    Separately classified nonpriority unsecured claims.   Check one.

          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.




  Part 6: Executory Contracts and Unexpired Leases


   6.1 The executory contracts and unexpired leases listed below are assumed and treated as
   specified. All other executory contracts and unexpired leases are rejected. Check one.


          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.




  Part 7:       Vesting of Property of the Estate


   7.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case,
   whichever occurs earlier, unless an alternative vesting date is selected below. Check the
Case 21-31155-crm            Doc 3    Filed 05/24/21       Entered 05/24/21 10:29:39             Page 5 of 6
   applicable box to select an alternative vesting date:
           plan confirmation.
             other: ____________________________


  Part 8: Nonstandard Plan Provisions


   8.1 Check “None” or List Nonstandard Plan Provisions
             None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
   Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard
   provision is a provision not otherwise included in the Official Form or deviating from it.
   Nonstandard provisions set out elsewhere in this plan are ineffective.

   These plan provisions will be effective only if the applicable box in § 1.3 is checked.
   ________________________

  Part 9:       Signatures


   9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

   If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s)
   signatures are optional. The attorney for the Debtor(s), if any, must sign below.




  /s/ Andre Lamonte Leonard Sr.
  Signature of Debtor 1                       Signature of Debtor 2

  Executed on:05/24/2021                      Executed on:   05/24/2021




  /s/ Todd Farmer
                                              Executed on:   05/24/2021
  Signaure of Attorney for Debtor(s)

  Signature(s) of Debtor(s)




   By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for
   Debtor(s) also certify(ies
                    certify(ies)) that the wording and order of the provisions in this Chapter 13 plan are
   identical to those contained in Official Form 113, other than any nonstandard provisions included
   in Part 8.


   Exhibit: Total Amount of Estimated Trustee Payments


   The following are the estimated payments that the plan requires the trustee to disburse. If there is
   any difference between the amounts set out below and the actual plan terms, the plan terms
   control.
Case 21-31155-crm          Doc 3      Filed 05/24/21        Entered 05/24/21 10:29:39      Page 6 of 6
  a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)          $0.00

  b. Modified secured claims (Part 3, Section 3.2 total)                                  $8,543.69

  c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)             $0.00

  d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)   $0.00

  e. Fees and priority claims (Part 4 total)                                              $4,872.12

  f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)            $9,932.49

  g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)        $0.00

  h. Separately classified unsecured claims (Part 5, Section 5.3 total)                   $0.00

  i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1
                                                                                       $0.00
  total)

  j. Nonstandard payments (Part 8, total)                                                 $0.00

                                                                                          $23,348.30
    Total of lines a through j
